Case 2:16-cv-07733-DMG-AS Document 104 Filed 10/07/19 Page 1 of 4 Page ID #:962




   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Robert M. Schwartz (Bar No. 117166)
   2   robertschwartz@quinnemanuel.com
   3   Daniel C. Posner (Bar No. 232009)
       danposner@quinnemanuel.com
   4   Zachary  A. Schenkkan (Bar No. 304738)
       zackschenkkan@quinnemanuel.com
   5 865 South Figueroa Street, 10th Floor
     Los Angeles, California 90017-2543
   6 Telephone: (213) 443-3000
   7 Attorneys for Defendants Vivendi S.A.,
   8 Studiocanal S.A.S., and Ron Halpern
   9                       UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11
  12 CENTURY OF PROGRESS                          CASE NO. 2:16-cv-07733-DMG-AS
  13 PRODUCTIONS, et al.,                         NINTH STIPULATION BETWEEN
  14 v.               Plaintiffs.                 PLAINTIFFS AND DEFENDANTS
                                                  VIVENDI S.A., STUDIOCANAL
  15 VIVENDI S.A., et al.,                        S.A.S., AND RON HALPERN RE:
                                                  THIRD AMENDED COMPLAINT
  16                     Defendants.              [Proposed Order submitted herewith]
  17                                              Hon. Dolly M. Gee
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                 Case No. 2:16-cv-07733-DMG-AS
        NINTH STIPULATION BETWEEN PLAINTIFFS AND DEFENDANTS VIVENDI S.A., STUDIOCANAL S.A.S.,
                                             AND RON HALPERN RE: THIRD AMENDED COMPLAINT
Case 2:16-cv-07733-DMG-AS Document 104 Filed 10/07/19 Page 2 of 4 Page ID #:963




   1        Pursuant to Local Rule 7-1, Plaintiffs Century of Progress Productions,
   2 Christopher Guest, Rob Reiner Productions, United Heathen, Spinal Tap
   3 Productions, Harry Shearer, Rob Reiner, and Michael McKean (“Plaintiffs”), and
   4 Defendants Vivendi S.A., Studiocanal S.A.S., and Ron Halpern (“Vivendi
   5 Defendants”), by and through their respective undersigned counsel, hereby
   6 STIPULATE and AGREE as follows:
   7        1.     The Complaint in this action was filed on October 17, 2016 (Dkt. 1), a
   8 First Amended Complaint was filed on February 7, 2017 (Dkt. 19), and a Second
   9 Amended Complaint was filed on October 19, 2017 (Dkt. 33).
  10        2.     On December 21, 2017, Vivendi Defendants and Universal Music
  11 Group, Inc. and UMG Recordings, Inc. (“Universal Defendants”) filed separate
  12 motions to dismiss the Second Amended Complaint. Dkts. 44, 49.
  13        3.     On August 28, 2018, the Court entered an Order on the motions to
  14 dismiss that granted Plaintiffs leave to file a further amended complaint. Dkt. 55 at
  15 22.
  16        4.     Plaintiffs filed their Third Amended Complaint on September 18, 2018.
  17 Dkt. 62.
  18        5.     Pursuant to a stipulation entered by Plaintiffs and Vivendi Defendants
  19 and approved by this Court, the Vivendi Defendants’ response to the Third
  20 Amended Complaint is presently due on October 11, 2019. Dkt. 102.
  21        6.     The parties held a mediation on March 11, 2019. As a result of that
  22 mediation, Plaintiffs and Vivendi Defendants agreed to exchange information to
  23 facilitate settlement discussions aimed at resolving or narrowing Plaintiffs’ claims
  24 against Vivendi Defendants. The lengthy process of exchanging information has
  25 been completed. The parties are now working to determine a mutually acceptable
  26 framework for attempting to resolve the case. Plaintiffs and Vivendi Defendants
  27 believe it would be counterproductive to these discussions for Vivendi Defendants
  28 to respond to the Third Amended Complaint at this time. To accommodate these
                                           -1-                  Case No. 2:16-cv-07733-DMG-AS
         NINTH STIPULATION BETWEEN PLAINTIFFS AND DEFENDANTS VIVENDI S.A., STUDIOCANAL S.A.S.,
                                              AND RON HALPERN RE: THIRD AMENDED COMPLAINT
Case 2:16-cv-07733-DMG-AS Document 104 Filed 10/07/19 Page 3 of 4 Page ID #:964




   1 ongoing discussions, Plaintiffs and Vivendi Defendants have agreed, subject to the
   2 Court’s approval, to extend the time for Vivendi Defendants to respond to the Third
   3 Amended Complaint until December 2, 2019.
   4         7.    Plaintiffs and Vivendi Defendants have agreed that the claims against
   5 Vivendi Defendants will be stayed until December 2, 2019, and that neither
   6 Plaintiffs nor Vivendi Defendants will use the passage of time from the date of this
   7 Stipulation to December 2, 2019 as a basis for challenging another party’s rights or
   8 defenses.
   9
  10 IT IS SO STIPULATED
  11
  12 DATED: October 7, 2019                    QUINN EMANUEL URQUHART &
  13                                           SULLIVAN, LLP
  14                                           /s/ Robert M. Schwartz
                                               Robert M. Schwartz
  15
  16                                           Attorneys for Defendants Vivendi S.A.,
                                               Studiocanal S.A.S., and Ron Halpern
  17
  18 DATED: October 7, 2019                    RUSS, AUGUST & KABAT
  19                                           /s/ Bennett A. Bigman
  20                                           Stanton L. Stein

  21                                           Attorneys for Plaintiffs Century of Progress
  22                                           Productions, Christopher Guest, Rob Reiner
                                               Productions, United Heathen, Spinal Tap
  23                                           Productions, Harry Shearer, Rob Reiner, and
  24                                           Michael McKean

  25 Pursuant to Local Rule 5-4.3.4, the filer of this document attests that all of the
  26 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  27 content and have authorized the filing.
  28
                                               -2-                Case No. 2:16-cv-07733-DMG-AS
         NINTH STIPULATION BETWEEN PLAINTIFFS AND DEFENDANTS VIVENDI S.A., STUDIOCANAL S.A.S.,
                                              AND RON HALPERN RE: THIRD AMENDED COMPLAINT
Case 2:16-cv-07733-DMG-AS Document 104 Filed 10/07/19 Page 4 of 4 Page ID #:965




   1                           CERTIFICATE OF SERVICE
   2        I hereby certify that, on October 7, 2019, a true copy of the foregoing was
   3 served on all counsel of record via the CM/ECF system. I certify under penalty of
   4 perjury under the laws of the United States of America that the foregoing is true and
   5 correct.
   6
   7 DATED: October 7, 2019                  QUINN EMANUEL URQUHART &
   8                                         SULLIVAN, LLP
   9                                         /s/ Robert M. Schwartz
                                             Robert M. Schwartz
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -3-                Case No. 2:16-cv-07733-DMG-AS
        NINTH STIPULATION BETWEEN PLAINTIFFS AND DEFENDANTS VIVENDI S.A., STUDIOCANAL S.A.S.,
                                             AND RON HALPERN RE: THIRD AMENDED COMPLAINT
